DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 4, 7, 8, 11, 13, 16, 18, 19, 22, 25, 26, 31 and 36-43.

Applicants' arguments, filed 07/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 8, 11, 13, 16, 18, 19, 22, 25, 26, 31 and 36-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malinin (US 2008/0089927, April 17, 2008).
	Malinin discloses a method of preparing liposomal formulations of active agents (abstract). The active agent is a drug. The method comprises dissolving a lipid in an organic solvent to form a lipid solution. The organic solvent is ethanol (i.e. alcoholic solution of lipid). The lipid solution and an aqueous solution of the drug are mixed in a reactor vessel from two separate streams in an inline fashion. A third stream of water or salt water (i.e. aqueous saline solution) is added to dilute the resulting lipid and drug mixture (¶ [0013] and [0118]).  The diluted mixture is then washed by diafiltration (¶ [0118]). The lipid solution is at 10-30 mg/ml (i.e. 10-30 g/L) and the aqueous solution of the drug is at 40-100 mg/ml (i.e. 40-100 g/L) (claim 32). The lipid to drug ratio may be 0.40-0.49:1 (i.e. about 0.5:1) (¶ [0019]). The lipid to drug ratio may also be 0.73 (i.e. about 0.7) (Table 5). Suitable drugs include aminoglycoside such as amikacin (¶ [0016]). The amikacin may be amikacin sulfate (¶ [0118]). The lipid is a mixture of a phospholipid and a sterol. The phospholipid is DPPC and the sterol is cholesterol (¶ [0015]). The lipids form a bilayer encapsulating the drug (¶ [0056]). The ratio of aqueous drug solution addition rate to the lipid solution addition rate is 3:2 (i.e. 1.5:1). The lipid solution is added at a rate of 1-3 L/min and the aqueous drug solution is added at a rate of 1.5-4.5 L/min (¶ [0014]). The salt water may be a NaCl solution (¶ [0093]). The amount of NaCl may be 1.5 % (Table 5). The salt water may be added at the same time as the lipid/amikacin mixture (Table 5). The temperature of the lipid and amikacin solutions just before infusion may be 30⁰C (Table 2). The encapsulation efficiency may be 52% (¶ [0102]). The diluted mixture may be washed with 1.5% NaCl (Table 3). The mixture may be washed again until a desired total amikacin concentration is achieved (¶ [0118]). The amikacin may be present at 71.3 mg/ml (i.e. 71.3 g/L) (i.e. about 70 g/L) and the lipid may be present at 42.3 mg/ml (i.e. 42.3 g/L) (Table 2). The process may be further improved by optimizing parameters such as flow rate and active agent concentration (¶ [0082]). Increasing the lipid/amikacin flow rate ratio resulted in an almost constant L/D until 300/500 mL/min. With further increase of lipid rate, L/D started to increase and particle size also started getting larger. At the same time, higher lipid flow rates gave better amikacin recovery (encapsulation efficiency) as more lipid mass was added (¶ [0084]). The dosage of the formulation will vary depending on the symptoms, age and body weight of the patient, the nature and severity of the disorder to be treated or prevented, the route of administration, and the form of the subject composition (¶ [0108]). 
	Malinin differs from the instant claims insofar as not disclosing wherein the aqueous solution of the drug comprises about 5 kg to about 50 kg aminoglycoside. 
	However, Malinin discloses wherein the aqueous solution of the drug is 40-100 mg/ml. Therefore, depending on the volume of the aqueous solution of the drug desired, the claimed amount is obvious. Furthermore, Malinin discloses wherein the dosage will vary depending on the symptoms, age and body weight of the patient, the nature and severity of the disorder to be treated or prevented, the route of administration, and the form of the subject composition. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of aminoglycoside depending on the dosage desired. 
	In regards to instant claims 7 and 8, Malinin discloses wherein the lipid solution is added at a rate of 1-3 L/min and the aqueous drug solution is added at a rate of 1.5-4.5 L/min. The lipid solution comprises ethanol. Therefore, 1-3 L/min is equivalent to 0.789-2.367 (i.e. about 3) kg/min. The aqueous drug solution comprises water. Therefore, 1.5-4.5 L/min is equivalent to 1.5-4.5 (i.e. about 5) kg/min. Moreover, Malinin discloses wherein the flow rate may be optimized and that the flow rate affects the lipid/drug ratio and encapsulation efficiency. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed flow rates depending on the lipid/drug ratio and encapsulation efficiency desired. 

Response to Arguments
	Applicant argues that Malinin discloses a markedly broader L/D range of 0.59 to 2.27 with 40 mg/mL amikacin stock concentration as compared to the claimed L/D range of about 0.5 to about 0.8 with an amikacin stock concentration of about 30 mg/mL to about 37.5 mg/mL, thus discouraging the POSITA from modifying or adapting Malinin’s process through optimization to arrive at the claimed invention.
	The Examiner does not find Applicant’s argument to be persuasive. One of ordinary skill in the art would not have optimized the L/D ratio of Malinin since Malinin discloses a L/D range that overlaps with the claimed range. Malinin discloses a L/D range of 0.59 to 2.27 which overlaps with the claimed range of about 0.5 to about 0.8.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Thus, the claimed L/D range is obvious since it overlaps with the L/D range disclosed by Malinin. Although, Malinin discloses a broader L/D range, in cases involving overlapping ranges, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the claimed inventions includes the use of about 30 mg/mL amikacin stock concentration, and the POSITA would not have had a reasonable expectation of success in reducing the L/D value from 0.91 achieved in Malinin’s process to the claimed range of between about 0.5 (lipid): 1 (amikacin sulfate) and about 0.8 (lipid): 1 (amikacin sulfate).
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims do not limit the formulation to comprise about 30 mg/ml amikacin stock concentration. Independent claim 1 recites wherein the concentration of amikacin sulfate in the second stream is from about 40 g/L to about 50 g/L (i.e. about 30 mg/ml to about 37.5 mg/ml amikacin stock concentration). Thus, one of ordinary skill in the art would not be limited to Malinin’s teaching of about 30 mg/ml amikacin stock concentration. Furthermore, Table 5 of Malinin discloses wherein various 40 mg/ml amikacin stock concentration batches can have different L/D ratios depending on the amount of NaCl added and when it was added. As such, one of ordinary skill in the art would not reasonably expect that about 30 mg/ml amikacin stock concentration is ineffective in arriving at the claimed L/D ratio from one embodiment of about 30 mg/ml amikacin stock concentration having a L/D of 0.91 disclosed by Malinin. Therefore, Applicant’s argument is unpersuasive. 

	Applicant argues that Malinin discloses an inferior and markedly broader L/D range of 0.59 to 2.27 at 40 mg/ml amikacin stock concentration. 
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown wherein a L/D range of 0.59 to 2.27 is inferior. Furthermore, as discussed above, although, Malinin discloses a broader L/D range, in cases involving overlapping ranges, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the POSITA would have expected an L/D value to be no better (or lower) than 0.59, or be even above 2.27 at 34 mg/ml amikacin stock concentration by modifying Malinin’s process, given the trend of an increase in L/D as the amikacin stock concentration was reduced to be less than 40 mg/ml.
	The Examiner does not find Applicant’s argument to be persuasive. Independent claim 1 is not limited to 34 mg/ml amikacin stock concentration. Independent claim 1 recites wherein the amikacin stock concentration may be about 40 g/L to about 50 g/L (i.e. about 30 mg/ml to about 37.5 mg/ml amikacin stock concentration). As shown in Table 5, batch 15 comprising 40 mg/ml (i.e. about 37.5 mg/ml) amikacin stock concentration, has a L/D value of 0.59, which is within the claimed range. Thus, the teachings of Malinin does not teach away. Furthermore, as discussed above, Table 5 of Malinin discloses wherein various 40 mg/ml amikacin stock concentration batches can have different L/D ratios depending on the amount of NaCl added and when it was added. For example, batch 11 with 40 mg/ml amikacin stock concentration had a L/D of 2.27 and batch 15 with 40 mg/ml amikacin stock concentration had a L/D of 0.59. As such, one of ordinary skill in the art would not reasonably expect for there to be a trend in L/D by just modifying the amikacin stock concentration. Therefore, Applicant’s argument is unpersuasive. 

Conclusion
Claims 1, 4, 7, 8, 11, 13, 16, 18, 19, 22, 25, 26, 31 and 36-43 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612